             Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 1 of 21
             ORIGINAL                                          20MAG                   26 85
Approved :                JJkJ-
                     SARAH MORTAZAVI / Andrew C . Adams, Benet Kearney
                     Assistant United States Attorneys

Before :             THE HONORABLE ONA T . WANG
                     United States Magistrate Judge
                     Southern District of New York
                                                               -   -   -   X

 UNITED STATES OF AMERICA                                                      SEALED COMPLAINT

                 - v. -                                                        Violation of
                                                                               18 u. s . c. § 371
 RICHARD BANCA ,
                                                                               COUNTY OF OFFENSE:
                                          Defendant .                          NEW YORK



 -   -   -   -   -    -   -   -   -   -    -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

           BRUCE TURPIN , being duly sworn , deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
("FBI") , and charges as follows :

                                                           COUNT ONE

           1.   Between at least in or about October 2019 and at
least in or about March 2020 , in the Southern District of New
York and elsewhere , RICHARD BANCA , the defendant, together with
others known and unknown, willfully and knowingly did combine,
conspire , confederate , and agree together and with each other to
commit offenses against the United States, to wit, violations of
Title 21 , United States Code , Sections 331 and 333 (a) (2) .

            2.    It was a part and an object of the conspiracy
that RICHARD BANCA , the defendant, together with others known
and unknown , with the intent to defraud and mislead, would and
did introduce and deliver for introduction , and would and did
cause the introduction and delivery for introduction , into
interstate commerce , adulterated and misbranded drugs , as
defined by 21 U. S . C. §§ 351(a) (5 ) , 352(a) , 352(b) , 352(f) ,
352(0) , 353(f) , and 360b , in violation of 21 U. S . C. §§ 331(a)
and 333 (a) (2) .
      Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 2 of 21




                                    2

           (Tit l e 1 8 , Un i ted States Code , Section 371 . )

           The bases for my knowledge and for the foregoing
charge are , in part , as follows:

           3.   I am a Special Agent with the FBI and I have been
involved in the investigation of this matter . This affidavit is
based upon my personal participation in the investigation of
this matter , my conversations with law enforcement agents ,
witnesses and others , as well as my examination of reports and
records . Because this affidavit is being submitted for the
limited purpose of establishing probable cause , it does not
include all the facts that I have learned during the course of
my investigation . Where the contents of documents and the
actions , statements , and conversations of others are reported
herein , they are reported in substance and in part , except where
otherwise indicated .

           4.    Based on my training and experience and my
discussions with other l aw enforcement officers , I am aware that
under the Federal Food Drug and Cosmetic Act ("FDCA") , 21 U. S.C.
§ 301 , et seq . ("FDCA" ) , and related re~ulation , which , among
other things , govern the manufacture and distributio~ of drugs ,
including prescription drugs , for humans and animals , a drug may
be deemed " misbranded " or "adulterated" for several reasons ,
including , in substance : (1) if a drug does not have requisite
approvals from the FDA for use in an animal ; (2) if a drug
requiring a prescription is administered without a valid
prescription , that is, not in the usual course of a
veterinarian ' s professional practice , or not administered
pursuant to any prescription at all ; (3) if a drug ' s label is
deficient in various specified respects, for example , if it is
false or misleading or does not accurately list details
regarding the manufacturer , packer , or distribut o r , the contents
of the packaging , or directions for use ; or (4 ) if the facility
that manufactures the d r ug is not duly registered by the FDA.

           5.    Based on my training and experience and my
participation in this investigation, including my conversations
with other law enforcement officers , I have learned , among other
things , the following :

                 a.   On or about February 25 , 2020 , the Honorable
Sarah Cave , U. S . Magistrate Judge for the U.S. District Court
for the Southern Distr i ct of New York , authorized a search of a
        Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 3 of 21




                                       3
multi - acre commercial - residential facility containing multiple
barns , offices , and residences located at street address 335
Guymard Turnpike, Middletown , New York , 10 940 (the "Premises" ) .

                 b.   RICHARD BANCA , the defendant , is a racehorse
owner and trainer , and the owner of the Premises . BANCA permits
other trainers to use and access portions of the Premises for
use in stabling and training racehorses.      BANCA employs an
assistant trainer , CONOR FLYNN , who , in addition to assisting
Banca , also assists trainers operating on the Premises.     FLYNN
and another co - conspirator , LOUIS GRASSO , were indicted on or
about February 26 , 2020 for one count of conspiracy relating to
introducing into interstate commerce adulterated and misbranded
drugs , adulterating and misbranding drugs in interstate
commerce , and receiving with intent to deliver adulterated and
misbranded drugs , in violation of Title 1 8 , United States Code ,
Section 371 .  See United States v. Grasso et al ., 20 Cr . 163.
The Indictment is attached to this Complaint as Exhibit A and ·
incorporated herein .

                c.   In furtherance of the charged conspiracy ,
LOUIS GRASSO operated a company (" Company- 1 " ) through which he
created , manufactured , sold , and distributed adulterated and
misbranded drugs .

                d.   Based on my discussions with an agent who
has spoken with a confidential source ("CS - 1 " ) , 1 I have learned
that FLYNN has stated , in substance and in part , that FLYNN
administers horses owned , trained , or otherwise under BANCA ' s
control , with PEDs at BANCA ' s direction.

                 e.   Between in or about September 2019 through
in or about November 2019 , agents intercepted conversations over
a telephone used by LOUIS GRASSO pursuant to a judicially-
authorized order of interception . From discussions with agents
who have reviewed those intercepted conversations , I have
learned that on or about October 22 , 2019 , FLYNN and GRASSO
engaged in a conversation wherein GRASSO stated , in substance
and in part , that he was passing "s ome stuff " to FLYNN to
provide to " Mr . Banca ," which I believe to be a reference to
RICHARD BANCA , the defendant . Based on my discussions with other

1 CS-1 has been cooperating with law enforcement in the hope of obtaining a

benefit with respect to potential future charges , although no promises have
been made regarding such potential benefits . CS - l's information has been
corroborated by, among other things , information provided by other sources
and recorded conversations and text messages .
      Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 4 of 21




                                    4
agents , I have learned that GRASSO has , on multiple occasions ,
supplied FLYNN with adulterated and misbranded performance-
enhancing drugs for FLYNN to admin i ster- or deliver to others to
administer- to racehorses .

                   f .  On or about March 9 , 2020, law enforcement
officers lawfully searched the Premises .      During the course of
the search , law enforcement agents identified an office on the
second floor of a barn l ocated within the Premises (the
" Office " ) . The Office contained within it , among other things :

                   i .     A bot t le labeled , among other things ,
" Bleeder ," next to a syringe . Based on my discussions with other
agents , I have learned that~ " bleeder " drug can be used as a
PED to reduce bleeding in a horse ' s lungs during periods of
exertion ;

                 ii.      A handwritten ledger listing , in
substance and in part , what I recognize to be horse names . On
top of the ledger was a syringe ;

                 iii.     A handwritten note listing, among other
things , "Tastee BlenD" with the instruction: "1 scoop in
drench ." Based on my discuss i ons with other agents, I have
learned that a "drench" refers to substances that are
administered directly into the stomach of a horse via a tube
inserted through the horse ' s nostril, past its larynx and
esophag~s , and ultimately into its stomach , and that a
customized drench is considered adulterated or misbranded for
failing to include proper labeling, for being manufactured in a
facility that is not registered with the FDA , among other
reasons;

                   iv.     A bottle labeled , among other things ,
" epinephrine ," with a particular company name (" Company- 2 " ) .
Based on my review of publicly available information regarding
Company-2 , I have learned that Company- 2 is based in Idaho .
Based on the foregoing and my training and experience , I have
learned that " epinephrine " is adrenaline and may be used as a
performance - enhancing drug . The label further indicates that
"epinephrine" is a prescription drug .    I have further learned
that drugs administered without a proper prescription are
considered mislabeled ;

                    v.    A bottle labeled, among other things,
"lipotropes, " listing the name of Company-1. I have further
       Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 5 of 21




                                    5
learned that Company- 1 is not registered with the FDA to
manufacture animal drugs , and that Grasso does not typically
seek approval from the U. S . Food and Drug Administration ("FDA")
for the drugs Grasso manufactures and sells .

           6.   Based on my discussions with an agent who spoke
with RICHARD BANCA , the defendant , I have learned that BANCA has
stated , in substance and in part , that he uses the Office as his
personal office .

     WHEREFORE , deponent respectfully requests that RICHARD
BANCA , the defendant , be arrested imprisoned or bailed , as the
case may be .




                            Federal Bureau of Investigation
Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 6 of 21




            EXHIBIT A
       Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 7 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRI CT OF NEW YORK
     - - - ---- ---- -- -- ---               ){



     UNITED STATES OF AMERICA

                  - v. -                           SEALED INDICTMENT

     LOUIS GRASSO,                                 20 Cr .
     DONATO POLISENO ,
     CONOR FLYNN , and
     THOMAS GUIDO , III,

                           Defe ndants .
                                             20
                                             l{




                                COUNT ONE
             (Drug Adulteration and Misbranding Conspiracy}

             The Gra nd Ju r y c h arges :

I.     Overview of the Illicit Racehorse Doping Scheme

             1.     Profess i o n al horse racing i s        a   $100 bil lion global

industry , which draws millions of fans each year in the United States

and around the world .       Racehorses may sell at auction for well more

than $1 , 000,000 and compete for purses worth millions of dollars .               In

the United St ates , t h e horse racing industry is subject to an array

of federal and state regulations aimed at protecting participating

horses and ensuring fair          compet ition ,   among other things .        These

regulations i nc lude proscription of the use of performance - enhancing

drugs (" PEDs " ) and testing regimes designed to ensure that racehorses

are not u n der their influence.
     Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 8 of 21




             2.    The charges in this Indictment result from a scheme

orchestrated      by    LOUIS     GRASSO,          the     defendant,      and    others,      to

manufacture, distribute, and receive adulterated and misbranded PEDs

and to     secretly administer those PEDs to racehorses under scheme

participants'     control.        By evading PED prohibitions and deceiving

regulators and horse racing authorities, among others, participants

sought to improve race performance.                      Over the course of the scheme,

participants      manufactured,          purchased,         sold,   shipped,       delivered,

received, and administered at least thousands of units of PEDs issued

by   pharmacies        pursuant     to    · invalid        prescriptions         provided      by

veterinarians     participating          in       the    scheme,    and    customized        PEDs

created and manufactured by scheme participants intended for use on

racehorses. Trainers who participated in the scheme stood to profit

from the success of racehorses under their control by earning a share

of their horses'        winnings,    and by imp~oving their horses'                    racing

records,    thereby yielding higher . trainer fees                     and increasing the

number of racehorses under their control.

            3.     Federal      statutes          and    regulations      are    designed,     in

part, to protect racehorses by ensuring that only drugs approved by

the U.S. Food and Drug Administration ("FDA") and drugs administered

pursuant to a valid prescription are administered to racehorses and

other animals.     By failing to abide by such proscriptions, racehorse

trainers, veterinarians, and others imperil the health and well-being

of racehorses by:        ( 1) administering to racehorses unapproved drugs

                                              2
      Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 9 of 21




whose      chemical               composition        is        unknown;           (2)    enabling       non-

veterinarians ,             such as racehorse trainers,                     to administer drugs to

racehorses using methods of administration that can injure and,                                           in

extreme cases , kill the horse;                      and (3) masking a horse ' s ability to

feel    pain ,        thereby       causing the          horse       to    overexert       its elf . during

periods     of intense exercise,                    which can lead to accidents,                      broken

limbs, or death.

                 4.         To     avoid     detection          of        their     administration        of

misbranded            and        adulterated       PEDs    to        racehorses,         a lso   known    as

"doping,"        the        scheme participants                routinely      defrauded and misled

government agencies ,                including federal               and state drug regulators,

various state horse racing regulators, and the. betting public. Among

other     deceptive means,                 the    defendants         relied,        in part,     on    their

distribution           and        administration          of    customized          PEDs    designed     and

intended to be difficult or impossible ~o detect in anti-PED tests

performed by, among others , state racing regulators, and by creating

fraudulent or misleading labels for those PEDs.

II.     Legal Framework

             5.         At all times relevant to the Indictment, the U.S . Food

and Drug Administration                    ("FDA")       was responsible for promoting and

protecting public health,                   including the health of animals.                      The FDA

enforces the Federal Food,                       Drug and Cosmetic Act,                 21 U.S.C . § 301,

et seq.    ("FDCA"), which, among other things , governs the manufacture

and distribution of drugs,                   including prescription drugs, for humans

                                                     3
       Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 10 of 21




 and animals.

              6.      Pursuant to the FDCA and related regulations, a drug

 may be     deemed "misbranded" or "adulterated" for                        several    reasons ,

 including:        (1) if a drug does not have requisite approvals from the

 FDA for use in an animal;             (2) if a drug requiring a prescription is

 administered without a valid prescription , that is, not in the usual

 course of a veterinarian's professional practice , or not administered

 pursuant     to    any    prescription       at    all ;   (3)   if   a    drug's    label   is

 deficient in various specified respects, for example, if it is false

 or misleading        or does        not    accurately list       details      regarding the

 manufacturer, packer, or distributor, the contents of the packaging,

 or directions for use; or (4) if the facility that manufactures the

 drug is not duly registered by the FDA.

III.     Relevant Adulterated and Misbranded PEDs

             •7.      During the course of the ,scheme, LOUIS GRASSO, DONATO

 POLISENO,     CONOR       FLYNN ,    and    THOMAS     GUIDO,    III,      the    defendants ,

 manufactured,         distributed,           and      administered          the      following

 adulterated and misbranded PEDs to improve the race performance of

 horses in their or others' care, which the defendants referred to by

 various names set forth below:

                      a.     Erythropoietin and analogues: Commonly referred

 to by participants in the horse racing industry,                          generally, by the

 brand name "Epogen," or by the shorthand "epo," erythropoietin is

 used to boost a racehorse's red blood cell count in order to stimulate

                                               4
     Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 11 of 21




endurance during a race and improve race recovery.                Similar "blood

building" substances are commonly referred to using various                    trade

names,   including Retacrit and Aranesp.         Among other things,       "blood

builders," when combined with intense physical exertion, thicken the

racehorse's blood,     thereby causing increased cardiac exertion and

pressure, which can lead to cardiac issues or death.

                  b.   Customized    Analgesics:        Referred     to   by     the

defendants as "pain shots" or "joint blocks," customized analgesics

contain various pain-relieving substances,             including    snake venom,

used to deaden a horse's nerves and block pain. Among other things,

customized analgesics mask physical injuries in a racehorse,                   which

can cause a racehorse to overexert i tself during periods of intense

physical exercise, and thereby sustain a leg fracture or break during

a race. Oftentimes, racehorses that sustain leg fractures or breaks

are euthanized.

                  c.   Bronchodilators:      Referred to by the defendants

as   "Bronk," or "breather" drugs,         these customized bronchodilators

are designed to increase a horse's oxygen intake. Among other things,

bronchodilators lessen fatigue, which cause the racehorse to perform

beyond 'its natural abilities, thereby increasing the risk of injury

while racing, as described above.

                  d.   "Red acid":       "Red. acid"   is   a   term used by the

defendants to refer generally to customized PEDs designed, in part,

to reduce inflammation in joints, thereby improving a horse's race

                                     5
       Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 12 of 21




performance .          Similar to customized analgesics,                "red acid," among

other     things,        is     administered        to    mask     physical     injuries      in

racehorses, thereby increasing the risk of injury while racing.

                8.     In relevant part, prescription drugs approved by the

FDA,     such     as   Epogen,    Retacrit,        and Aranesp,       are misbranded when

dispensed without a valid prescription . Customized PEDs created by

LOUIS GRASSO,          the defendant ,     such as "pain shots," "joint blocks,"

"Bronk," "bleeder," "breather," and "red acid," among others,                                are

adulterated and misbranded because they:                    (1) are dispensed without a

valid prescription;             (2) are new animal drugs not approved by the FDA

for    use   in      animals;     (3)   lack   adequate         labeling;   and/or     (4)   are

manufactured in a facility lacking requisite FDA registration .

IV.     Offense Conduct

                9.     From at least 2017,           through at least February 2020,

LOUIS GRASSO, the defendantr, was a veterinarian licensed in New York

and New Jersey, who supplied adulterated and misbranded PEOs to horse

trainers     across      the     United States,          including    in New    York    State.

GRASSO created , manufactured, distributed, and sold customized PEDs.

Neither GRASSO nor any facility with which he was                             associated was

registered with the FDA to manufacture drugs,                        nor were any of the

drugs he customized approved by the FDA for use in animals.                              Those

adulterated and mislabeled PEDs included snake venom, sulker, a "pain

shot,"    "Bronk,"       and "Red Acid,"           among other drugs.           GRASSO also

advised others          on how     to   administer        the    various    adulterated and

                                               6
    Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 13 of 21




misbranded PEDs he produ ced and sold.

             10 .      At    all   times       relevant         to    this       Indictment,     DONATO

POLISENO,        the   defendant,        was     the      owner       of     a    veterinary     supply

business     located          in     Delaware          ("Firm-1"),           who     purchased       and

distributed PEDs from GRASSO directly and improperly used GRASSO ' s

veterinary        license     to     obtain      PEDs .      In      or    about     2019,     POLISENO

recruited        GRASSO      for   the     purpose        of      using      GRASSO's        veterinary

license ,    and       his    ability      to       order       certain          chemicals     and   PED

components using that license,                   to obtain the same for purposes of

creating Firm-l's misbranded and adulterated PEDs. POLISENO included

a Firm-1 product list in a shipment of PEDs sold by POLISENO to a

confidential source working at the direction of law enforcement ("CS-

1") , which list included dozens of misbranded and adulterated PEDs ,

including adrenal stimulants, sedatives , and others , some listed at

hundreds of dollars per unit .

             11 .      THOMAS      GUIDO    III ,      the      defendant ,         is   a    racehorse

trainer, and CONOR FLYNN, the defendant , is an assistant racehorse

trainer, each of whom obtained adulterated and misbranded PEDs from

defendant LOUIS GRASSO apd administered those PEDs , or caused them

to be administered , to racehorses.

            12.        To    avoid       detection         of        their       administration       of

misbranded and adulterated PEDs , LOUIS GRASSO , DONATO POLISENO, CONOR

FLYNN , and THOMAS GUIDO III , the defendants , and others working with

them or     at    their      direction,         routinely            attempted      to   deceive     and

                                                7
    Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 14 of 21


                                                                                          I

mislead government agencies,           including federal and state drug and_
                                                                                         .I
                                                                                          t


horseracing regu l ators,

defendants     used   false
                                pharmacies,

                                prescription
                                               and the betting public.

                                                  information    when
                                                                                These

                                                                           submitting
                                                                                          I
prescriptions for blood building PEDs to various pharmacies,                    in an

effort to avoid scrutiny by those pharmacies and/or regulators and

law enforcement officials investigating their use of misbranded and

adulterated PEDs .    Often the co-conspirators submitted or directed

others to submit prescriptions to pharmacies under the names and

patient files of purported canine patients, in order -to disguise the

fact that the PEDs,        including Epogen and other prescription blood

builders , were in fact being obtained for illicit administration to

racehorses . In 2019 alone, GRASSO submitted such false prescription

information for drugs containing erythropoietin at over ten different

pharmac_ies in at least seven states .

                           Statutory Allegations

             13.   From at least in or, about 2017 through at least in or

about   January    2020,   in    the   Southern    District     of   New    York   and

elsewhere,    LOUIS GRASSO,      DONATO POLISENO,     CONOR FLYNN ,        and THOMAS

GUIDO, III, the defendants, together with others known and unknown,

willfully and knowingly did combine , conspire, confederate, and agree

together and with each other to commit offenses against the United

States, to wit, violations of Title 21, United States Code, Sections

331 and 333.



                                        8
       Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 15 of 21




                14.    It was a part and an object of the conspiracy that

LOUIS GRASSO,         DONATO POLISENO, CONOR FLYNN,                 and THOMAS GUIDO,      III,

the defendants,           together with others known and unknown,                    with the

intent to defraud and mislead, would and did introduce and deliver

for     introduction,        and       would   and   did   cause     the    introduction    and

delivery for introduction, into interstate commerce, of adulterated

and misbranded drugs, as defined by 21                     u.s.c.    §§    35l(a) (5), 352(a),

352(b), 352(f), 352(0), 353(f), and 360b, in violation of 21 U.S.C.

§§    3 31 (a) and 3 3 3 (a) ( 2 ) .

                15.    It was further a part and an object of the conspiracy

that LOUIS GRASSO,           DONATO POLISENO, CONOR FLYNN,                 and THOMAS GUIDO~

III,     the defendants,         together with others known and unknown,                   with

the intent to defraud and mislead, in interstate commerce, would and

did     adulterate      and · misbrand         drugs,   and would and          did cause    the

adulteration and misbranding of drugs                      in interstate commerce,           as

defined by 21 U.S.C. §§ 35l(a)(5), 352(a),                      352(b),       352(f), 352(0),
                                                                                                   r
353(f), and 360b, in violation of 21 U.S.C. §§ 33l(b) and 333(a) (2).

               16.     It was further a part and an object of the conspiracy                       I
                                                                                                   I
                                                                                                  .l
that LOUIS GRASSO,           DONATO POLISENO, CONOR FLYNN,                 and THOMAS GUIDO,

III,    the defendants,          together with others known and unknown,                   with

the intent to defraud and mislead, would and did receive in interstate

commerce adulterated and misbranded drugs,                     as defined by 21 U.S.C.

§§   351 (a) (5), 352 (a), 352 (b), 352 (f), 352 (o), 353 (f), and 360b, and

deliver and proffer delivery thereof for pay and otherwise, and would

                                                9
      Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 16 of 21




and did cause the receipt in interstate commerce of adulterated and

misbranded drugs ,       as   defined by       21    U.S . C.    §§    351(a)(5),    352(a),

352(b) , 352(f) , 352(0) , 353(f) , and 360b, and cause the delivery and

proffered del i very thereof for pay and otherwise , in violation of 21

U. S . C. §§ 33l(c) and 333(a) (2).

                                        Overt Acts

           17 .     In furtherance of the conspiracy and to effect the

illegal objects thereof , LOUIS GRASSO, DONATO POLISENO, CONOR FLYNN,

and THOMAS GUIDO , III, the defendants, and others known and unknown ,

committed the following overt acts ,                among others ,        in the Southern

District of New York and elsewhere :

                    a.   On about October 2, 2019, GRASSO counseled GUIDO

on the proper admi nistration of misbranded and adulterated PEDs, and

specifically discussed the death of a horse that GUIDO was training

and   stated    had· been     doped with       a    PED,   of     a    type   similar   to    a

"bleeder , " of a kind GRASSO provided to GUIDO, used to reduce bleeding

in a horse's lungs during periods of exertion , noting , "it happens,"                            If
                                                                                                   I
that the deceased horse ' s trainer had "probably over juiced him,"                                I

                                                                                                  l
                                                                                                  I'
and that the suspected cause of the horse's death was not unusual :

"I ' ve seen that happen 20 times."                                                               t
                                                                                                  I
                   b.    On or about October 11 , 2019, on a telephone call                       r
with POLISENO , GRASSO offered POLISENO a copy of GRASSO's veterinary                             [
                                                                                                  h
                                                                                                  1:
license   and     related licensing        information          for    POLISENO' s   use     in
                                                                                                  ~
                                                                                                  ,,fi
                                                                                                  ;'
ordering components         for   the   creation and            sale   of misbranded and

                                          10
              Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 17 of 21

    ,,



         adulterated PEDs .

                               c.      On or about November 1 , 2019 , POLISENO arranged

         with GRASSO to order PED components using GRASSO ' s name and licensing

         information , and to shi p the drugs to GRASSO , for a later transfer

         to POLISENO .

                               d.      On or about September 17, 2019,                  FLYNN, who had

         previously discussed his role as a racehorse trainer with GRASSO,

         requested      that        GRASSO   submit       a     prescription     "right · away"        for

         Retacrit , a prescription blood builder ("Prescription-1") .

                               e.      On or about            September 19 ,    2019,    FLYNN   caused

         Prescription - 1 to be filled , and Prescription-1 was in fact filled

         under      false patient information reflecting that                     the Retacrit was ·

         prescribed to a dog, rather than to a horse.

                               f.      On or about October 17 , 2019, GRASSO reiterated

         to FLYNN his wiliingness to provide prescri ptions without verifying

         medical necessity , advising FLYNN that his fee was "$100 per script,"

         regardless of the prescription: "I don't give the fuck what it is . "

                               g.      On or about October 21 and 24, 2019, GUIDO, who

         had previously discussed his role as a racehorse trainer with GRASSO ,

         requested that         GRASSO provide        a       prescription for        4,000   uni ts    of

         "epo . "     GRASSO        thereafter   confirmed          that   he   had     requested      the

         prescription as GUIDO had requested.

                            h.        On or about October 23, 2019 , CS-1, who purported

         to be a horse trainer , ordered multiple customized, misbranded , and

                                                      11




.
       Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 18 of 21




adulterated PEDs from POLISENO (the "Ordered PEDs").

                    i.      On or about October 26, 2019 , POLISENO caused to

be delivered to CS - 1 a package that contained multiple bottles of

the Ordered PEDs and an invoice issued by Firm-1.                      Photographs of

these substance s , as sold and shipped to CS-1 by POLISENO , follow :




                          cc IM give
                          before wor




                    j .     On or about October 23,        2019 ,    GRASSO discussed

with CS-1 CS-l ' s desire to purchase misbranded and adulterated drugs,

and to obtain an illegal prescription for Epogen,                    and advised CS - 1

that    GRASSO   would     provide     "a   script   [i.e .,   a    prescription]   for

anything . "

                   k.      On or about October 23, 2019, GRASSO agreed, at

FLYNN ' s   request ,     to provide    FLYNN with pre-printed labels           to be

applied to otherwise unlabeled bottles of PEDs , and FLYNN indicated


                                            12
    Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 19 of 21




that he was willing to inject misbranded and adulterated PEDs of

unknown composition into his racehorses because he was "a fucking
                      ti
desperado .

                 1.        On or about October 24, 2 019, GRASSO shipped from

Pine Bush,    New York,       to   CS - 1 in New Jersey,      a    package of   PEDs,

including snake venom and "Bronk,            11
                                                  along with a f alse prescription

made out by GRASSO for a non-existent dog named "Butch." Photographs

of the snake venom, as sold and shipped to CS-1 by GRASSO, follow:




                 m.        On or about December 9, 2019, POLISENO, on a call

with CS-1,    advised CS-1 regarding the administration of POLISENO's

misbranded and adulterated PEDs, explaining that CS-1 should "blast

them" six •hours before the race started.

                 n.        On or about December 9,         2019,    GRASSO shipped,

from the Southern District of New York, multiple PEDs, including a

bronchodilator        ("Bronk"),      analgesics        (unlabeled) ,   a   bleeder
                                                                                        f   I

                                                                                        f
                                                                                        I
                                                                                        I




                                        13
      Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 20 of 21




("Cauterize"), and red acid (unlabeled), to a conf i dential source in

New   Jersey .   A photograph         of            that              shipment,   as   received   by   the

confidential source, appears below :




                                         Bronk            , .10\l!I
                            •t   - I\' I \1 . t lit I I




                            ited States Code , Section 371.)



                                                                  GEOFFR   is: BERMAN
                                                                  United States Attorney

                                                   14
Case 1:20-mj-02685-UA Document 1 Filed 03/09/20 Page 21 of 21




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                              - v. -

        LOUIS GRASSO, DONATO POLISENO, CONOR FLYNN,
                     THOMAS GUIDO, III,

                           Defendants .


                     SEALED INDICTMENT

                              20 Cr .

                     (18   u . s . c.   § 37 1. )

                    GEOFFREY S. BERMAN
